Citation Nr: 0722282	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  05-03 361A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
medical treatment rendered at a private facility on August 5, 
2004.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from May 1973 to May 1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2004 by the 
Department of Veterans Affairs Medical Center (VAMC) in Bay 
Pines, Florida.

A hearing was held before the undersigned Veterans Law Judge 
in September 2005.   

The appeal is REMANDED to the VAMC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks payment or reimbursement for the expenses 
that he incurred for his care at the non-VA medical facility 
in August 2004.  Generally, the admission of a veteran to a 
non-VA hospital at VA expense must be authorized in advance.  
See 38 C.F.R. § 17.54.  Nevertheless, under 38 C.F.R. 
§ 17.1002 (Substantive conditions for payment or 
reimbursement) payment or reimbursement under 38 U.S.C. 1725 
for emergency services may be made if all of the following 
conditions are met: 
(a) The emergency services were provided in a 
hospital emergency department or a similar 
facility held out as providing emergency care to 
the public; 
(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a 
condition of such a nature that a prudent 
layperson would have reasonably expected that 
delay in seeking immediate medical attention would 
have been hazardous to life or health (this 
standard would be met if there were an emergency 
medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an 
average knowledge of health and medicine could 
reasonably expect the absence of immediate medical 
attention to result in placing the health of the 
individual in serious jeopardy, serious impairment 
to bodily functions, or serious dysfunction of any 
bodily organ or part); 
(c) A VA or other Federal facility/provider was 
not feasibly available and an attempt to use them 
beforehand would not have been considered 
reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence 
establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center); 
(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency 
evaluation and treatment is for a continued 
medical emergency of such a nature that the 
veteran could not have been safely discharged or 
transferred to a VA or other Federal facility (the 
medical emergency lasts only until the time the 
veteran becomes stabilized); 
(e) At the time the emergency treatment was 
furnished, the veteran was enrolled in the VA 
health care system and had received medical 
services under authority of 38 U.S.C. chapter 17 
within the 24-month period preceding the 
furnishing of such emergency treatment; 
(f) The veteran is financially liable to the 
provider of emergency treatment for that 
treatment; 
(g) The veteran has no coverage under a health-
plan contract for payment or reimbursement, in 
whole or in part, for the emergency treatment 
(this condition cannot be met if the veteran has 
coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or 
the provider to comply with the provisions of that 
health-plan contract, e.g., failure to submit a 
bill or medical records within specified time 
limits, or failure to exhaust appeals of the 
denial of payment); 
(h) If the condition for which the emergency 
treatment was furnished was caused by an accident 
or work-related injury, the claimant has exhausted 
without success all claims and remedies reasonably 
available to the veteran or provider against a 
third party for payment of such treatment; and the 
veteran has no contractual or legal recourse 
against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole 
or in part, the veteran's liability to the 
provider; and 
(i) The veteran is not eligible for reimbursement 
under 38 U.S.C. 1728 for the emergency treatment 
provided (38 U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited 
group of veterans, primarily those who receive 
emergency treatment for a service-connected 
disability). (Authority: 38 U.S.C. 1725). 

The veteran alleges that the treatment which he required in 
August 2004 was for a nonservice-connected disability, 
specifically a stingray bite.  He asserts that this was an 
emergency situation since stingray bites are poisonous and 
can result in death if not treated.  He testified that he was 
in a lot of pain and his arm was swelling up.  He states that 
the Bay Pines VAMC was notified immediately and a woman 
working in the emergency room there told him not to come 
there as they had no anti-venom.  He asserts that he never 
seeks treatment outside the VA unless the VA cannot provide 
the necessary treatment.  

The record which is before the Board includes the veteran's 
claims file and his medical administrative service file.  The 
records of treatment in August 2004 confirm that the veteran 
was seen at the emergency room of a private hospital after 
being stung by a sting ray.  Complaints of pain and swelling 
were recorded.  

The Board notes, however, that the file does not include any 
VA report of contact (or similar record) dated on August 5, 
2004, which presumably would have been prepared by the VA 
following any telephone contact, such as that described by 
the veteran.  An attempt should be made to obtain such a 
record, if it exists.  That record should be obtained for 
review as it may contain information regarding whether the VA 
facility was unavailable.  

Accordingly, the case is REMANDED for the following action:

1.  The VAMC should attempt to obtain any 
report of contact prepared by the VA Bay 
Pines medical facility emergency room 
employee on August 5, 2004.  If no such 
record exists, this fact should be 
documented.  The VAMC must inform the 
appellant as to any evidence which cannot 
be obtained.  

2.  The VAMC should review any additional 
evidence which is added to the claims 
file and determine whether the benefit 
sought on appeal may now be granted.  If 
the benefit sought on appeal remains 
denied, the appellant and representative 
should be furnished a SSOC and given the 
opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



